Opinion by
Henderson, J.,
The plaintiff established a prima facie case by its book account to which the defendants replied. A part of the defense related to the time consumed by the plaintiff’s employees in performing the work compensation for which comprised a large part of the claim. In rebuttal *599the plaintiff offered the time slips made by the several workmen who had been employed on the different jobs for the defendants and the admission of this evidence is made the subject of the first assignment of error. These slips were made daily soon after the work was done, were signed by the respective workmen and were examined and approved by the foreman who also testified that the time stated in the slips was actually consumed in the execution of the work. That they were corroborative of the book accounts and the oral evidence and tended to rebut the testimony of the defendant we consider clear. The slips were the first memoranda of the time spent in the work and were the basis of the book accounts. Supported as they were with respect to their accuracy by the oral evidence they supplemented the book accounts and contradicted the defendant’s evidence as to the time reasonably necessary to do the work. They were evidence of the same character as that sustained in Mellott v. Mellott, 55 Pa. Superior Ct. 614. The plaintiff’s case did not depend on the introduction of the time slips but they were useful memoranda with which in connection with the parol evidence to confirm the accuracy of the book accounts.
The second and third assignments which relate to the charge of the court are not sustained. Taking the charge as a whole it presented the case fairly to the jury. The question was one of fact purely and .the jury was given uncontrolled opportunity to render a verdict according to the facts as they might find them.
Judgment affirmed.